Title: Edmund H. Taylor to James Madison, 4 June 1833
From: Taylor, Edmund H.
To: Madison, James


                        
                            
                                Dr Sir
                            
                            
                                
                                    Frankfort Kentucky
                                
                                5th June 1833
                            
                        
                        A Stranger to you but descended from a numerous family by whom I have been always taught to venerate your
                            name I take the liberty of addressing you for the purpose of ascertaining whether you cannot give me some information
                            that may be useful in establishing the fact that my Great Uncle Francis Taylor was a Major in service at the close of the
                            Revolutionary war and in consequence under the laws of Virginia & the United States entitled to his Commutation or
                            half pay for life by tradition in the family I have always understood he was in service at the close of the war and indeed
                            I now have before me a Copy of a warrant issued to him for his 3 years services as Major viz 5333 1/3 Acres & I
                            have also understood that three other warrants for 888, 888. & 300 have issued in his name for his aditional
                            service and yet upon application at the proper office in Washington I have the following information. "In reply I have to
                            state that it appears from the revolutionary records on file in this office that Francis Taylor was a Captain in the 2nd
                            Virginia Regiment and that he became a supernumerary in september 1778—Officers who became supernumerary at that period
                            of the war were not entitled to Commutation and of Course Capt. Taylor was not entitled to it—" Yet this information as I
                            before stated seems to me to be contradicted by the warrants which have issued for his land bounty and also by the
                            tradition in the family. It has been intimated to me that you would no doubt recollect whether my uncle was not in actual
                            service after 1778 as mentioned in the letter of the Auditor and I presume that some of the offices in Richmond ought to
                            furnish the information, if so could you inform me to what office I should make application for the information, &
                            I shall also like to get some information of the service of an Uncle John Taylor who was a Lieutenant I think in the Va
                            Continental Navy & was taken prisoner & died aboard the prison ship his bounty land has never been drawn
                            & I have no doubt his heirs are entitled to it—I am a Grandson of Commodore Richd Taylor & by
                            arrangement with a portion of the family who are numerous I am induced to attempt the establishment of the above claims
                            and any information you can give me will be most thankfully recd. Respectfully Yours
                        
                            
                                Emd H Taylor
                            
                        
                    